ACCEPTED
                                                                                                        03-15-00439-CR
                                                                                                                7697655
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  11/5/2015 11:20:01 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
                                CAUSE NO. 03-15-00439-CR

JOHN GABRIEL ESQUIVEL                           §              IN THE THIRD COURT
     Appellant,                                 §                                FILED IN
                                                                          3rd COURT OF APPEALS
                                                §                              AUSTIN, TEXAS
                                                §                         11/5/2015 11:20:01 AM
V.                                              §              OF APPEALS
                                                                              JEFFREY D. KYLE
                                                §                                  Clerk
THE STATE OF TEXAS                              §
     Appellee,                                  §              STATE OF TEXAS


     FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF


        TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES JOHN ESQUIVEL, Appellant, by and through their attorney, Amber

Vazquez Bode, and file this First Motion for Extension of Time to File Appellant's Brief. In

support thereof Appellant offers as follows:

        1.      According to the Texas Rules of Appellate Procedure Rule 38.6 Time to File

             Briefs:

        "(a) Appellant's Filing Date.         Except in a habeas corpus or bail appeal, which is

governed by Rule 31, an appellant must file a brief within 30 days-20 days in an accelerated

appeal-after the later of:

                                       (1)      The date the clerk's record was filed; or

                                       (2)      The date the reporter's record was filed."

        2.       The Reporter's Record was filed on October 8, 2015.

        3.      The appellant's brief is due on November 9, 2015.

        4.      The Appellant cites the following facts and reasons to the Court as Justification

             for this Motion for Extension:
               a) Counsel is preparing for a Trial in the 450th District Court in Travis County

            Texas; Cause No. D-1-DC-14-206730.



       5.      Appellant hereby requests an extension of 30 days due to the stated reasons.




       6.      Appellant respectfully requests a brief extension of 30 days in order to receive

            proper research for the case.


       The Appellant respectfully requests that this court GRANT the First Motion for

Extension of Time to File Appellant's Brief.




                                                 Amber Vazquez Bode ______...
                                                 State Bar No. 24039225
                                                 The Vazquez Law Firm
                                                 1004 West Ave.
                                                 Austin, Texas 78701
                                                 (512) 220-8507 (telephone)
                                                 (512) 480-0760 (facsimile)

                                                 COUNSEL FOR APPELLANT
                             CERTIFICATE OF SERVICE

       I, AMBER VAZQUEZ BODE, Attorney for Appellant, do hereby certify that a true and

correct copy of the above and foregoing First Motion for Extension of Time to File

Appellant's Brief has been served electronically on November 5, 2015.
                                                 /)            I           /·-,
                                                                       I

                                                 ''       i            ~ /
                                                ;' -~ .{; i;, \ /' ( ·--~,: :,J~~-~
                                              AMBER VAZQUEZ BODE
                                              Attorney for AppeHanr

Third Court of Appeals
Price Daniel Sr. Bldg.
209 West 14th Street, Room 101
Austin, Texas 78701

Ms. Angela Chambers
299th District Court
Official Court Reporter

299th Judicial District Court
Blackwell-Thurman Justice Center
509 West 11th Street- 8th Floor
Austin, Texas 78701

Travis County District Attorney
Appellate Division
509 West 11th Street
Austin, Texas 78701

Travis Count~ District Clerk
509 West 11 t Street, Room 1.400
Austin, Texas 78701

The Honorable Karen Sage
299th District Court
Blackwell-Thurman Justice Center
509 West 11th Street- 8111 Floor
Austin, Texas 78701